ORDER
PER CURIAM.
Mollie Freebairn and Elizabeth St. John (collectively “Appellants”), each acting pro se, appeal the judgment appointing Public Administrator Gerard A. Nester1 as successor guardian of Appellants’ mother Margaret Freebairn. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the Probate Division of the Circuit Court of the City of St. Louis is affirmed under Rule 84.16(b).

. All references to Nester are to him serving in his capacity as Public Administrator.